Name: Commission Regulation (EEC) No 3121/91 of 25 October 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/18 Official Journal of the European Communities 26 . 10 . 91 COMMISSION REGULATION (EEC) No 3121/91 of 25 October 1991 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 774/91 (3), as last amended by Regulation (EEC) No 2856/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 774/91 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 71 . 4 OJ No L 272, 28 . 9 . 1991 , p. 74. 26. 10. 91 Official Journal of the European Communities No L 296/19 ANNEX to the Commission Regulation of 25 October 1991 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 44 from 4 to 10 November 1991 Week No 45 from 11 to 17 November 1991 Week No 46 from 18 to 24 November 1991 Week No 47 from 25 November to 1 December 1991 0204 30 00 150,993 153,250 157,473 161,695 0204 41 00 150,993 153,250 157,473 161,695 0204 42 10 105,695 107,275 110,231 113,187 0204 42 30 166,092 168,575 173,220 177,865 0204 42 50 196,291 199,225 204,715 210,204 0204 42 90 196,291 199,225 204,715 210,204 0204 43 00 274,807 278,915 286,601 294,285 0204 50 51 150,993 153,250 157,473 161,695 0204 50 53 105,695 107,275 110,231 113,187 0204 50 55 166,092 168,575 173,220 177,865 0204 50 59 196,291 199,225 204,715 210,204 0204 50 71 196,291 199,225 204,715 210,204 0204 50 79 274,807 278,915 286,601 294,285 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89 , (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90.